Matter of Sims v Starkey (2018 NY Slip Op 00672)





Matter of Sims v Starkey


2018 NY Slip Op 00672


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


77 CAF 16-02240

[*1]IN THE MATTER OF MICHAEL SIMS, PETITIONER-RESPONDENT,
vCARRIE STARKEY, RESPONDENT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (DANIELLE K. BLACKABY OF COUNSEL), FOR RESPONDENT-APPELLANT. 

	Appeal from an order of the Family Court, Onondaga County (Salvatore Pavone, R.), entered September 1, 2016 in a proceeding pursuant to Family Court Act article 6. The order, among other things, modified a prior visitation order by awarding petitioner additional visitation with the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this proceeding pursuant to Family Court Act article 6, respondent mother appeals from an order that, inter alia, increased petitioner father's visitation with the subject child to three weekends per month. We affirm. Contrary to the mother's contention, Family Court's decision that such visitation is in the child's best interests is supported by a sound and substantial basis in the record (see generally Matter of Austin v Smith, 144 AD3d 1467, 1469-1470 [3d Dept 2016]; Cesario v Cesario, 168 AD2d 911, 911 [4th Dept 1990]).
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court